Filed 4/14/21 P. v. Shin CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G058082

           v.                                                            (Super. Ct. No. 11CF2363)

 EDWARD YOUNGHOON SHIN,                                                  OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Gregg L.
Prickett, Judge. Affirmed.
                   Patricia J. Ulibarri, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Senior Assistant Attorney General, Steve Oetting and
Amanda Lloyd, Deputy Attorneys General, for Plaintiff and Respondent.
              Edward Younghoon Shin appeals from a judgment after a jury convicted
him of murder for financial gain. Shin argues the following: the trial court erred by
admitting evidence; the prosecutor committed misconduct, or alternatively, his trial
counsel was ineffective; there was cumulative error; the court erred by denying his
motion for a continuance; and the court erred by denying his motion for new trial. None
of his contentions have merit, and we affirm the judgment.
                                          FACTS
                                                                     1
              There is no dispute Shin caused Chris Smith’s (Chris) death in their office
and Shin orchestrated an elaborate cover-up to convince Chris’s family and friends he
sold his share of the company to Shin and was traveling the world with a Playboy
Playmate. The issue at trial was whether Shin intended to kill Chris or acted in self-
defense.
              An information charged Shin with murder for financial gain (Pen. Code,
§§ 187, subd. (a), 190.2, subd. (a)(1)). Before trial, the prosecution sought to introduce
numerous e-mails Chris sent his attorney. The trial court admitted some of the e-mails
and excluded others. We will discuss the e-mails in greater detail below.
I. Prosecution Case
A. Shin & Chris Meet
              Around 2006, Chris relocated from Northern California, where he grew up
with his younger brother Paul Smith (Paul), to Southern California. Chris started
working for Leadpoint, a lead generation company. A lead generation company provides
advertisements to television networks or radio stations to generate consumer responses.
The consumer who responds to the commercial is the “lead,” and the company that
responds to the customer’s need is the buyer.


1
               Because several parties have the same surname, we will refer to them by
their first names to avoid confusion.

                                             2
              In 2008, Shin started working for Lead Generation Technologies (LGT) to
manage a new category of advertising leads related to real estate mortgages. Shin had
access to the leads and the revenue generated from the leads. Shin worked with Jennifer
Matthews-Osborne of RevShare, which was owned by the same person who owned LGT.
LGT sold leads through Leadpoint. Shin and Chris met during this time. At some point,
Chris left Leadpoint and began working for LGT.
B. Shin & Chris form a Business
              In 2009, Shin and Chris left LGT to start their own lead generation
company called The 800 Exchange, LLC (800 Exchange). They hired the following
people: Paul, who moved his wife and two daughters from Oregon to Orange County;
Matthews-Osborne; Adam Pestritto; Jaslin Levy; an assistant; and a receptionist. The
employees worked remotely until 800 Exchange opened an office in San Juan Capistrano.
The office space included several offices, a conference room, a break room, and a
reception area. Chris worked in the southeast office. Coworkers described Chris as
quirky, happy, friendly, even-tempered, positive, and professional. None of them had
seen Chris intoxicated.
              Shin focused on managing the company, including its finances. He was in
the office during normal business hours. Chris focused on the company’s creative side,
while also developing a software program for a new company named S2. He came in
later in the day or worked at night or from home. Shin, Chris, and Matthews-Osborne
took several trips to Las Vegas where they stayed in a nice hotel. Shin gambled
thousands of dollars, but Chris did not gamble.
              According to Levy, an accountant, in June 2010, 800 Exchange’s monthly
expenses were $1,500 for office rent, $1,000 for utilities, $40,000 for employee salaries,
and $200,000 for advertising costs. Its estimated monthly gross income was between
$500,000 to $1,000,000.



                                             3
C. LGT Sues Shin & Chris
              After Shin left LGT, it noticed financial irregularities and performed an
audit. LGT discovered about $750,000 to $900,000 and information related to
prospective leads was missing. LGT filed a lawsuit against Shin, Chris, and
800 Exchange. The lawsuit caused tension between Shin and Chris. Additionally,
Leadpoint sued Chris for misappropriating proprietary interests. Chris was drinking
alcohol heavily, taking sleeping medication, and contemplated suicide.
              Chris hired attorney Ernesto Aldover to represent him in the LGT lawsuit
and other matters related to companies he owned with Shin. In May 2010, the parties
were close to settling the LGT lawsuit. The settlement required Shin to pay LGT about
$700,000 within five months or serve 16 months in prison and Chris would be dismissed
as a party. As the parties finalized the settlement, Chris told Aldover and Paul that he
was afraid Shin might take some of their companies’ assets. Chris asked Aldover to
secure his interests and make sure Shin could not remove money from their companies.
Chris wanted to use the settlement as leverage to secure his interests. Chris requested the
following protections, which he included in e-mails to Aldover: all bank accounts and
any check or wire in excess of $10,000 would require both of their signatures;
preparation of regular, third-party reports for each company they owned together;
changes to the bylaws would require 66 percent of the vote; and Chris’s share of revenue
could not be used to pay the settlement.
D. Friday, June 4, 2010
              On the evening of June 3, 2010, and into the next day, Chris and Aldover
negotiated with Shin and his attorney, Jeb Dykstra. The parties exchanged e-mails until
about 1:00 a.m. When Aldover returned to the office later that morning, Dykstra sent
him an e-mail stating Chris forwarded what they worked on the night before to Shin and
they agreed to the terms. However, Chris told Aldover there was one unresolved issue—
passwords on some of the bank accounts had been changed, and he did not know how

                                             4
much money were in the accounts. Chris told Aldover that he wanted to meet with Shin
to see the accounts. That was the last time Aldover communicated with Chris.
              At 6:01 p.m. that evening, Aldover received an e-mail from Chris’s e-mail
address stating Shin was going to purchase his interest in 800 Exchange for $30,000 and
10 gold coins; Chris retained his interest in S2. Aldover thought it was strange because
of all the work they had done to negotiate agreements with Shin and LGT. Aldover later
received documentation that Chris signed selling his interest to Shin. Aldover continued
to represent Chris in Leadpoint’s lawsuit against him.
E. Shin Closes 800 Exchange for One Week
              On Saturday, June 5, 2010, Shin sent an e-mail to 800 Exchange employees
telling them to not come to work the following week. Shin stated he and Chris would be
reviewing business plans and did not want to be disturbed. Levy picked up her laptop
computer from Shin’s house early that week; Shin had no visible injuries.
              On Wednesday, June 9, 2010, Shin rented a Dodge Ram truck in San Juan
Capistrano. His cellular telephone records showed he was in Laguna Beach near Chris’s
apartment between 1:15 p.m. and 3:49 p.m. that day. The records from that day also
showed Shin traveled from north San Diego County at 10:53 p.m. to just north of the
Mexican border the next morning at 12:50 a.m. and spent the next hour, until 1:50 a.m.,
in a desolate area.
              Paul and his family returned from a vacation on Wednesday, June 9, 2010.
Chris did not pick them up at the airport as they had arranged. Paul went to the office on
Thursday or Friday. He saw Pestritto and Shin, who did not have any visible injuries.
Paul saw fans throughout the office, which smelled terrible, and a large stain outside of
Chris’s office door. Paul noticed Chris’s office furniture was gone. Shin told Paul that
he purchased Chris’s interest in the company and Chris was in the Galapagos Islands with
a woman named Tiffany Taylor (Taylor). The LGT settlement documents were signed
this week.

                                             5
              On Saturday, June 12, 2010, Shin sent an e-mail to the 800 Exchange
employees telling them they could return to work on Tuesday, June 15, 2010. When
Matthews-Osborne and Levy returned to the office, they noticed a disgusting odor and
portions of the office had been repainted. They said the carpet was wet, like it had been
cleaned, and there was a dark stain in front of Chris’s office. Levy and Pestritto saw
Chris’s desk was chipped and damaged on the left side.
              Chris was not in the office when the employees returned. Neither
Matthews-Osborne nor Levy noticed Shin had any visible injuries. Shin said he and
Chris came to an agreement about the company and Chris was traveling. Shin and
Pestritto said Chris had been intoxicated and urinated on the walls. Shin gave Matthews-
Osborne a $10,000 bonus, Levy a $12,500 bonus, and Pestritto a $15,000 bonus.
              Shin was now the sole owner of 800 Exchange, which quickly moved
locations. 800 Exchange’s bank statements for May 27, 2010, through June 28, 2010,
showed several unidentified wire transfers to another bank account that Levy could not
reconcile. Shin paid LGT the required restitution payments. After June 4, 2010, business
declined, and Shin took a job at another company. 800 Exchange dissolved in March
2011.
F. E-mails from Chris’s E-mail Address
              Family and friends received e-mails purporting to be from Chris after June
4, 2010. On Tuesday, June 8, 2010, Erika Kloumann, Chris’s girlfriend received an
e-mail stating, “‘I don’t love you anymore. I met a stripper in Vegas. I’m leaving to go
to the Galapagos Islands with her.’”
              Steve Smith (Steve), Chris’s father, stated the e-mails began sounding
exciting because Chris was taking a leave of absence from work and was going on
vacation. Soon, however, the e-mails were a “roller coaster” because Chris was
depressed and suicidal and then excited and happy. Chris e-mailed Paul and said he was
on a boat in the Galapagos Islands with Taylor and included a picture of her. Subsequent

                                             6
e-mails placed Chris all over the world. Paul did not think this was unusual because
Chris was an avid surfer and often spoke of traveling the world and surfing.
              Aldover received an e-mail stating Chris was going on vacation and would
be unavailable for several weeks. Aldover, however, continued to e-mail Chris
concerning the Leadpoint lawsuit. Aldover received responses that included language
that did not sound like Chris. Aldover eventually became concerned the person he was
communicating with via e-mail was not Chris. The e-mails said Chris did not want to
return to face the Leadpoint lawsuit, which Aldover thought was unusual because Chris
initially expressed a strong desire to fight the lawsuit. Aldover called Paul to get more
information about Chris and the State Bar of California Ethics Hotline to determine what
information he could reveal if he ultimately decided to contact the police. The
e-mails stopped in December 2010.
G. Kenny Kraft
              Sometime in June, after Chris was gone, Shin hired Kenny Kraft to be his
personal assistant. Shin gave Kraft the keys to Chris’s apartment in Laguna Beach and
Chris’s Range Rover and said he could live in the apartment and drive the vehicle
because the company paid for them. Shin told Kraft to dispose of the apartment’s
contents. After Kraft moved into the apartment, he donated the male clothing and gave
two surfboards to his friends. A couple months later, Shin told Kraft to dispose of the
Range Rover—he gave it to a friend but told him it would be repossessed. Kraft went on
several luxurious trips to Las Vegas with Shin, Matthews-Osborne, and Pestritto. Shin
played blackjack and craps, gambling more than $10,000 for hours at a time.
H. Chris’s Relatives became Suspicious
              In Fall 2010, Shin hired Taylor, a Playboy Playmate whose real name was
Summer Hanson, to host an 800 Exchange event in Las Vegas. At a dinner, Paul saw
Taylor and recognized her from a photograph in one of Chris’s e-mails as the person he
was traveling with. Paul asked Taylor whether she was the person who went with Chris

                                             7
to the Galapagos Islands. Taylor said she did not know Chris and had never been there.
Paul looked at Shin and saw him shake his head indicating it was not the same person.
Sometime later, Paul quit 800 Exchange.
              At some point, Paul drove by Chris’s apartment in Laguna Beach and saw
his Range Rover parked in his stall. Paul thought it was strange because it should have
been at the airport. Paul sent Chris an e-mail, and Chris responded, “‘That’s
impossible,’” and said it was at the airport and not to worry about it.
              In December 2010, Steve became suspicious when Chris’s e-mails stopped.
He contacted his Senator’s office and the State Department, which confirmed Chris had
never left the country.
              In March 2011, Steve drove to Orange County and met with Shin at his
new office to talk to him about what happened in June 2010 and Chris’s whereabouts.
Shin told Steve that Chris was intoxicated on sleeping medication and wine, and urinated,
vomited, and spilled wine all over the walls in their old office. Shin said he closed the
office for one week to have it professionally cleaned. He told Steve that he bought
Chris’s interest in 800 Exchange for $1.2 million, which he wired to an account in the
Cayman Islands. Shin told Steve that before Chris left, they went to Los Angeles so
Chris could get a fake passport from a tattooed Armenian or Persian man. He added
Johnny Kaponen “Vegas” introduced him to that man. Shin said he would try to locate
Kaponen through Tom Ramey, who was on a sabbatical in Hawaii. He gave Ramey’s
telephone number to Steve. When Steve contacted Ramey, he denied knowing much
about what had happened.
I. The Investigation
              In April 2011, 10 months after Chris was last seen, Steve filed a missing
person report with the Laguna Beach Police Department (LBPD). An LBPD sergeant
called the Department of Homeland Security and confirmed Chris did not use his
passport to leave the United States. He also determined Chris had not left his car at the

                                              8
airport. He discovered Chris had not used his bank account in at least nine months and
had not paid his rent or utilities.
               In July 2011, the Orange County Sheriff’s Department (OCSD) assumed
responsibility for the case. An OCSD sergeant went to 800 Exchange’s former office,
saw what appeared to be blood, and had the crime lab process the office. The forensic
team found blood throughout the office. The team tested the blood and seven samples
belonged to a single male with the same genetic profile. The forensic team also
examined Chris’s Range Rover and found blood in the rear cargo area. This blood
matched the same genetic profile found on the blood samples from the office. OCSD
investigators recovered Chris’s office furniture, floor mat, white board, and computer
monitor. The forensic team recovered blood from the desk surface, one of the office
chairs, and the back of the computer monitor, all of which were determined to match the
same genetic profile as the blood found in the office. The forensic team compared the
DNA profile from the evidence found in the office, in the Range Rover, and on the
furniture to Chris’s parents’ DNA and determined his parents could not be excluded as
being the biological parents of the person in the DNA profile. None of the blood samples
recovered from the office, Range Rover, or furniture contained any DNA consistent with
Shin’s profile.
               The OCSD sergeant recovered Shin’s iPad. The OCSD computer forensics
specialist found e-mails purporting to be from Chris on the iPad that were sent from an
e-mail address created on December 17, 2010, using an internet provider address from
the same company as Shin’s internet service provider. The iPad included at least one
additional e-mail account that was associated with Chris. Chris’s family never received
any of his assets from his companies with Shin.




                                            9
II. Defense Case
A. Shin
              Shin testified concerning his experience at LGT, how he met Chris at
Leadpoint, and their friendship. Shin stated that while Chris was still at Leadpoint, he
told Shin that based on Leadpoint’s records, LGT was underpaying him. Chris told Shin
that he could access Leadpoint’s system though a “‘back door”” and reroute money that
should go to LGT to a third company he would create. Shin created “LP Services,”
rerouted $600,000 of LGT money into the account, and wired $33,000 to Chris. Shin
admitted he pleaded guilty to fraud and agreed to repay LGT $700,000 as part of the LGT
settlement within five months. Shin paid about $120,000 from another account at that
time and had to pay the balance within five months or risk going to prison. Shin stated he
did not implicate Chris because he had nothing to do with the amount Shin took.
              Shin explained how he and Chris formed 800 Exchange. Shin handled the
business side and Chris handled the creative side. Shin and Chris each earned $15,000
per month and each would take profit distributions of up to $20,000 every six weeks or
less. Both Shin and Chris were signatories on 800 Exchange’s bank account. Shin and
Chris were also building S2, a software product they believed was the future of the
business. Shin stated his arrest and the LGT lawsuit caused Chris to become erratic and
judgmental, and it caused conflict in their relationship. They were both stressed, and they
frequently argued. They occasionally communicated over Skype messenger and he saved
screen shots of their conversations because Chris’s behavior was odd.
              Shin stated that during early June 2010, he and Chris discussed
reorganizing 800 Exchange and S2, and settling the LGT lawsuit. Shin said he agreed to
Chris’s demands for increased ownership of 800 Exchange and tightening control of its
finances.
              Shin testified that between 2:00 p.m. and 5:00 p.m. on June 4, 2010, he
went to Chris’s office to talk to him about his demands for the company. After they

                                            10
discussed an existing client matter, Chris began discussing the LGT lawsuit. Chris said
he wanted to make sure nothing like that happened again and repeated Shin could not use
company money to pay the restitution amount. Shin expressed his irritation with the
filthiness of Chris’s office—Chris had been drinking wine and chewing tobacco. Shin
discussed the Leadpoint lawsuit against Chris. He said that if he could not use company
money to pay LGT restitution, Chris could not use company money to pay any Leadpoint
settlement. Chris got very angry and said Shin was responsible for his legal troubles.
Shin said he needed to clean his office and accept responsibility for his role in the
lawsuits.
              Chris stood up and took a couple steps towards Shin, like he wanted to
fight. Shin stood up and tried to deescalate the situation. Chris grabbed Shin’s throat and
squeezed for a couple seconds. Shin grabbed his shirt and tried to push him away. Shin
shoved Chris into a dry erase board, which cut him above his left eye, and pinned him
against the wall.
              After Shin backed away, Chris lunged at him. Shin used a chair to try to
keep Chris away from him. Chris continued to lunge at him and tried to punch him. Shin
felt like he had to fight back. Chris’s first few punches missed before one grazed the side
of his head. Shin landed a couple punches to Chris’s head and body. They grappled with
each other and Chris fell into his desk drawer. Shin backed away.
              Chris got up, jumped on top of his desk, and looked like he was going to
jump on Shin. As Chris jumped, Shin also jumped. They collided and fell to the ground.
After they both got up, Chris lunged, but Shin avoided him. They moved into the
common area where they continued to grapple with each other until they were out of
breath.
              Chris said, “[I]t’s [fucking] over.” Shin responded, “[I]t’s over. I have the
[fucking] proof, and you’re going to have to pay too then.” Chris lunged at Shin, and
Shin grabbed him and threw him into a pile of water bottles in the breakroom. Chris got

                                             11
up and lunged at him to try to tackle him. Shin sidestepped Chris, grabbed him, turned
around, and swung him into his office as hard as he could. Shin did not see what
happened, but he heard “a big thunk” and believed Chris hit his head on the side of his
desk. Chris was on the ground unconscious in the fetal position. Shin did not check his
pulse or call the paramedics; he stared at him in disbelief as the blood pooled underneath
his head.
              Shin went to the restroom to clean off the blood and sweat believing Chris
was most likely dead. Fifteen to twenty minutes later, Shin returned and saw Chris in the
same position with “a lot more blood” underneath his head. Shin was convinced Chris
was dead. It had been about one hour since Chris hit his head. Shin did not call the
police because he was in the middle of a criminal case and did not think anyone would
believe what happened. Shin found Chris’s wallet and cell phone, left the office, drove
around for about 15 minutes, and returned to the office.
              Shin testified that when he returned to the office he knew he had to develop
a plan to explain Chris’s death. Shin decided he would tell everyone they settled the
lawsuit, he bought Chris’s interest in the company, and Chris left on a sabbatical. Shin
created paperwork to show Chris sold his interest in the company to Shin. Using Chris’s
e-mail account, Shin sent an e-mail to Aldover. Using Chris’s cell phone, he sent instant
messages to Paul and Kloumann stating he and Shin negotiated a settlement and they
were going to Las Vegas to celebrate and get some assets.
              At 7:28 p.m., Shin called Ramey to help him dispose of Chris’s body.
During a second call about one hour later, Ramey told Shin to call Kaponen. Shin went
home around midnight. Around 10:00 a.m. the next morning, Shin called Kaponen from
a burner cell phone he bought that morning and explained he needed “garbage disposal.”
Kaponen told Shin to get $10,000 or $15,000 and await further instructions. About one
hour later, Shin went to the office and saw blood smears on the walls. A man called Shin
and told him to meet the man at a gas station in Long Beach at 1:00 p.m., give him the

                                            12
money and directions to the office, and leave the office unlocked. Shin met the man, who
said he would “‘take care of it.’”
              When Shin returned to the office the next day, Chris’s body was gone, but
there was still blood everywhere. Shin bought cleaning supplies and tried to clean and
paint the office. Unsuccessful, he hired professional carpet cleaners and painters to work
the week he closed the office. When employees returned to work, he gave them bonuses
in case anything happened to him.
              Shin rented the truck because he wanted to flee to South America and
thought he would need a truck with four-wheel drive and his Mercedes might be
carjacked. He drove to the Mexican border but decided he could not leave his family and
drove back home.
              Shin continued sending messages through December 2010 pretending to be
Chris to maintain the appearances he was online while traveling. He said he “was a
nervous wreck,” “distraught,” and “sometimes suicidal.” He regretted sending the
e-mails because it was cruel. He admitted that when he was in his early 20s, he sent an
e-mail to his parents pretending to be someone else and asking for ransom after one of his
businesses started failing. Shin stated the business failed primarily because Chris was not
there. He also regretted everything he did after the fight. Shin testified he did not plan or
intend to kill Chris. He was defending himself.
              The prosecutor’s cross-examination of Shin was interrupted by the
testimony of two witnesses, Kloumann and Pestritto, who were taken out of order.
After they testified, Shin resumed testifying. We provide Shin’s cross-examination
testimony without noting the interruption.
              On cross-examination, Shin repeated he did not intend to kill Chris but
admitted Chris did not have a weapon. Shin acknowledged he suffered no red marks,
scratches, or bruising on his neck. He could not explain his lack of injuries if Chris hit
him hard as he claimed. Shin agreed Chris’s body was the best evidence to prove his

                                             13
story true. Shin stated he went to Chris’s apartment to take belongings to make it look
like Chris went on vacation and not to take gold. Shin admitted his salary and profit
distributions doubled with Chris gone.
              Shin acknowledged he initially lied to investigators and told them Chris left
to travel before saying he would tell the truth. He also acknowledged he told
investigators he returned to the office about 6:00 or 7:00 p.m. Shin admitted he never
told investigators Chris grabbed him by the throat. The prosecutor questioned Shin about
discrepancies in his testimony versus what he told investigators vis-à-vis his timeline
from the day of the killing to when he met the man in Long Beach. Shin admitted one of
the company’s clients accused him of credit card fraud of almost $400,000.
B. Kloumann
              Kloumann testified she was shocked and upset by the e-mail stating Chris
was ending their relationship and traveling the world with another woman. Days earlier
Chris told her that he was going to Las Vegas that weekend. Kloumann stated she told
investigators Chris was paranoid and believed in conspiracy theories. She said Chris was
angry and stressed about the Leadpoint lawsuit, and at one point said he wanted to kill the
person suing him and torture his family. She stated he had a bad temper and she had seen
him break telephones, throw chairs, and knock things over. She said he drank alcohol to
intoxication, used cocaine a few times, and sometimes used sleeping medication. She
said he kept gold in his apartment.
              On cross-examination, Kloumann testified she never saw Chris injure a
living being, never saw him violent, never saw him in a physical fight, and never saw him
threaten anyone. She explained Chris’s comments about committing violence against the
man and his family were venting, and she did not believe anyone was ever in danger.
She never heard him threaten violence against Shin.




                                            14
               On redirect examination, Kloumann admitted Chris grabbed her arm a
couple times when he was angry. On recross examination, she said him grabbing her arm
was unimportant, and he never physically abused her or anyone else.
C. Pestritto
               Pestritto testified concerning the office’s condition when he returned and
the condition of Chris’s office furniture. On cross-examination, Pestritto stated he and
Shin were very good friends and after June 4, 2010, he did not notice he suffered any
visible injuries or being sad, depressed, or suicidal. He did not hear Chris mention going
to South America.
III. Verdicts, Posttrial Motions & Sentencing
               On December 7, 2018, after an 18-day trial, the jury deliberated for about
two hours before convicting Shin of murder for financial gain. After the trial court
granted several continuances, Shin filed a motion for new trial and a motion for another
continuance. The court denied both motions. We will discuss both motions in greater
detail below. The court sentenced Shin to prison for life without the possibility of parole.
                                       DISCUSSION
I. Admission of Evidence
               Shin argues the trial court erred by admitting three e-mails Chris sent to
Aldover. We disagree.
A. Background
               Before trial, the prosecution filed a motion to admit the following two
categories of e-mails: (1) Chris’s e-mails to Aldover up to and including June 4, 2010;
and (2) Shin’s e-mails after June 4, 2010. The prosecution argued the e-mails were
admissible pursuant to Evidence Code section 1250 and for a non-hearsay purpose. Shin
filed opposition arguing the e-mails were not authenticated and his state of mind, not
Chris’s, was at issue and there was no evidence he was aware of the substance of the
e-mails.

                                             15
              At the hearing on the motion, the prosecutor argued the e-mails were
relevant to prove Chris’s death, and Shin’s financial gain and motive, and to disprove
self-defense. Shin’s trial counsel contended the e-mails were not relevant because they
were Chris’s statements not Shin’s and there was no evidence Shin knew about Chris’s
fears. Counsel added the statements were unduly prejudicial, untrustworthy, and
testimonial. The prosecutor responded the e-mails were evidence Shin knew of Chris’s
fears based on his conversations with Chris and their attorneys’ negotiations. The
prosecutor added the e-mails were trustworthy because Chris’s statements were made in
the context of the attorney-client relationship.
              In a detailed seven-page ruling, the trial court granted in part and denied in
part the prosecution’s motion, ruling 25 e-mails admissible and 26 e-mails inadmissible.
As relevant here, the court ruled admissible Chris’s e-mails to Aldover before or on June
4, 2010, that showed Chris’s “then existing or a future intent” concerning his relationship
with Shin, the future of 800 Exchange, and settlement of litigation; and e-mails on June 4,
2010. The court concluded these e-mails would refute Shin’s suggestion resolution of
issues between he and Chris were easily disposed of by the sale. The court explained the
e-mails were relevant to prove Chris feared Shin would commit embezzlement and he
wanted to protect his assets from Shin’s creditors. The court opined the e-mails were
“highly relevant to establish the unlikely quick settlement of their partnership on June 4[,
2010].” The court reasoned Chris’s “on-going concerns, need for verification and desire
for legal protection, all rebut the contention of this quick settlement.” The court added
some of the e-mails were admissible for the non-hearsay purpose to establish motive.
The court engaged in the required Evidence Code section 352 balancing and concluded
the e-mails were not unduly prejudicial. The court opined the evidence was sufficiently
trustworthy based on other evidence regarding 800 Exchange’s restructuring, settlement
negotiations, and Chris and Shin’s other business ventures. Finally, the court concluded
the e-mails did not violate Shin’s Sixth Amendment confrontation rights.

                                             16
              The trial court ruled the following two e-mails admissible without
specifying the basis for admissibility. Based on the court’s order, we conclude it
admitted these e-mails pursuant to Evidence Code section 1250.
              Chris to Aldover on June 3, 2010, at 5:36 p.m.—“[L]ets add in the metal
reserve as well. Below is the approx[imate] details on it. Call it ‘Metal Reserve.’ He
has slacked in this for over [five] months and took it to the Wynn without my knowledge
and we bought a safe with companies [sic] money for it but he still kept it out there this
whole time.” (Italics added.) The e-mail stated the gold coins were worth $193,778.
              Chris to Aldover on June 4, 2010, at 9:18 a.m.—“I do not want a screen
shot of the bank account. I want the correct user name/password so I can log on. That is
what Shin knows, has known, and is [sic] not doing for the past [three] weeks so
something is up.” (Italics added.)
              The trial court ruled the following e-mail admissible and specified the basis
for admissibility. It admitted the first italicized sentence pursuant to Evidence Code
section 1250 and the second italicized sentence as non-hearsay.
              Chris to Aldover on June 4, 2010, at 9:25 a.m.—“We need to make sure he
[Shin] doesn’t have room for fraud. He is itching to do it again. [¶] Also, we need all
statements up to [sic] prior day of all activity in [bank] account given to us. It can be
provided by the bank if needed so [Shin] doesn’t white out anything ‘WHIH [sic] HE
              2
WILL TRY’.”




2
              In its order, the trial court referenced paragraph three of Chris’s June 4,
2010, e-mail written at 9:25 a.m., having Bates stamp No. 786. In the record before us,
this e-mail has two paragraphs, the second containing Chris’s statement Shin will try to
white out bank statements. Based on the statement, and the court’s ruling, we conclude
the court was referring to paragraph two.


                                             17
B. Law
              “‘Hearsay evidence’ is evidence of a statement that was made other than by
a witness while testifying at the hearing and that is offered to prove the truth of the matter
stated.” (Evid. Code, § 1200, subd. (a).) “Hearsay evidence is generally inadmissible
unless it satisfies a statutory exception. (Evid. Code, § 1200, subd. (b).)” (People v.
Turner (2020) 10 Cal.5th 786, 821.) One such statutory exception is the state of mind
exception. (Evid. Code, § 1250.)
              Evidence Code section 1250, subdivision (a), states: “Subject to [Evidence
Code] [s]ection 1252, evidence of a statement of the declarant’s then existing state of
mind, emotion, or physical sensation (including a statement of intent, plan, motive,
design, mental feeling, pain, or bodily health) is not made inadmissible by the hearsay
rule when: [¶] (1) The evidence is offered to prove the declarant’s state of mind,
emotion, or physical sensation at that time or at any other time when it is itself an issue in
the action; or [¶] (2) The evidence is offered to prove or explain acts or conduct of the
declarant.” The statement must be trustworthy. (Evid. Code, § 1252.) A statement of
memory or belief to prove the fact remembered or believed is inadmissible. (Evid. Code,
§ 1250, subd. (b).)
              State of mind evidence may also be admitted for a non-hearsay purpose.
Under this theory, state of mind evidence is a statement that does not directly declare a
mental or emotional state but instead is circumstantial evidence of it and is not hearsay.
(People v. Clark (2016) 63 Cal.4th 522, 590-591; People v. Ortiz (1995) 38 Cal.App.4th
377, 389 (Ortiz).) State of mind evidence admitted for a non-hearsay purpose must be
relevant to an issue in dispute. (People v. Riccardi (2012) 54 Cal.4th 758, 814
(Riccardi), overruled on other grounds in People v. Rangel (2016) 62 Cal.4th 1192, 1216;
Evid. Code, § 350.)
              Relevant evidence is evidence “having any tendency in reason to prove or
disprove any disputed fact that is of consequence to the determination of the action.”

                                             18
(Evid. Code, § 210.) “‘While there is no universal test of relevancy, the general rule in
criminal cases might be stated as whether or not the evidence tends logically, naturally,
and by reasonable inference to establish any fact material for the prosecution or to
overcome any material matter sought to be proved by the defense. [Citation.] Evidence
is relevant when no matter how weak it may be, it tends to prove the issue before the
jury.’ [Citation.]” (People v. Freeman (1994) 8 Cal.4th 450, 491.)
              Additionally, the state of mind evidence must not be unduly prejudicial
pursuant to Evidence Code section 352. (Riccardi, supra, 54 Cal.4th at pp. 824-825.)
The evidence must not evoke an emotional bias against the defendant. (People v. Crew
(2003) 31 Cal.4th 822, 840 (Crew).)
              “The abuse of discretion standard of review applies to any ruling by a trial
court on the admissibility of evidence. [Citation.] This standard is particularly
appropriate when, as here, the trial court’s determination of admissibility involved
questions of relevance, the state-of-mind exception to the hearsay rule, and undue
prejudice. [Citation.] Under this standard, a trial court’s ruling will not be disturbed, and
reversal of the judgment is not required, unless the trial court exercised its discretion in
an arbitrary, capricious, or patently absurd manner that resulted in a manifest miscarriage
of justice. [Citation.]” (People v. Guerra (2006) 37 Cal.4th 1067, 1113, disapproved on
another ground in People v. Rundle (2008) 43 Cal.4th 76, 151.)
C. Analysis
              Shin argues the three e-mails were speculative and thus not relevant, unduly
prejudicial, and untrustworthy. His contentions are meritless.
1. Merits
              In general, a victim’s out-of-court statements of fear of an accused are
admissible under Evidence Code section 1250 only when the victim’s conduct in
conformity with that fear is in dispute. (Riccardi, supra, 54 Cal.4th at p. 816.) However,



                                              19
“‘[A] victim’s prior statements of fear are not admissible to prove the defendant’s
conduct or motive (state of mind).’” (Id. at p. 817.)
              Riccardi, supra, 54 Cal.4th 758, is instructive. In that case, our Supreme
Court addressed the admissibility of a victim’s statements describing her fear of
defendant and her actions in conformity with that fear. (Id. at p. 815.) The court
repeated the oft-stated rule, “Evidence that ‘tends “logically, naturally, and by reasonable
inference” to establish material facts such as identity, intent, or motive’ is generally
admissible. [Citation.]” (Id. at p. 815.) The court concluded “evidence of the decedent’s
state of mind, offered under Evidence Code section 1250, can be relevant to a defendant’s
motive—but only if there is independent, admissible evidence that the defendant was
aware of the decedent’s state of mind before the crime and may have been motivated by
it. [Citations.]” (Id. at p. 820.) The court explained “‘evidence of motive makes the
crime understandable and renders the inferences regarding defendant’s intent more
reasonable.’ [Citation.]” (Id. at p. 815.) The court added the declarant’s statements must
be trustworthy. (Id. at p. 821.)
              The court explained state of mind evidence included two separate
categories of evidence. (Riccardi, supra, 54 Cal.4th at p. 822.) The first category
consisted of the victim’s direct declarations of her state of mind and were offered for the
truth of the matter asserted and were admissible (Evid. Code, § 1250) if relevant to a
disputed issue in the case. (Id. at p. 822.) The second category consisted of the victim’s
indirect declarations of her state of mind and were not offered for the truth of the matter
asserted but instead circumstantial evidence that engendered her fear or altered her
conduct. (Id. at p. 823.) The court explained that to prevent the jury from considering
the truth of non-hearsay state of mind evidence, the trial court could give the jury a
limiting instruction on defendant’s request. (Id. at pp. 824-825.) The court concluded,
“Given the rules of relevancy, the trustworthiness requirements of Evidence Code section
1252, and the balancing required by Evidence Code section 352, we presume that trial

                                              20
courts will appropriately screen the value of such evidence in light of the evidentiary
problems that may stem from its admission.” (Id. at p. 825.)
              Here, the prosecution had to prove Shin intended to kill Chris, made more
difficult by the fact Chris’s body had not been found, and Shin did so for financial gain.
The prosecution’s theory was that because Shin had to pay LGT $700,000 within five
months or risk going to prison, Shin killed Chris so he would have sole control of their
companies and he could use company assets to pay the restitution.
              E-mails containing Chris’s statements Shin was hiding their gold in Las
Vegas, Shin had sole control of their bank account, and he feared Shin was going to
commit fraud were direct evidence Chris was concerned Shin was planning to use
company assets to pay the restitution. These e-mails were relevant both to Chris’s intent
and Shin’s motive. Chris’s demand for financial controls and transparency tended to
establish his intent to remain in the company with Shin and rebutted the contention Chris
sold his interest in the company to Shin. Chris’s fear Shin was going to use company
assets to pay the restitution, and the measures Chris took to prevent Shin from doing so
tended to establish Shin’s motive to kill Chris before they executed an agreement to
implement the measures. In other words, with Chris gone, Shin retained sole control.
Chris’s statements logically, naturally, and by reasonable inference established Chris was
intent on taking all necessary legal steps to protect himself from Shin’s chicanery, and
Shin’s motive to kill him. Contrary to Shin’s claim, these were direct and indirect
statements of Chris’s state of mind and were relevant.
              Chris’s statement he wanted account statements directly from the bank
because he feared Shin would “white out” information was an indirect declaration of his
state of mind because it contained a description of Shin’s conduct that engendered
Chris’s fear and altered his conduct, i.e., demanding financial controls and transparency.
This statement was admissible for a non-hearsay purpose to the extent it was admitted as



                                            21
circumstantial evidence to prove Chris’s state of mind and conduct, and not to prove the
truth of the matters asserted regarding Shin’s conduct.
              Shin contends Chris’s statements were inadmissible because they were
untrustworthy in large part because he “was no saint.” (Evid. Code, § 1252.) “[A]
declarant’s statements ‘must be made in a natural manner, and not under circumstances of
suspicion, so that they carry the probability of trustworthiness. Such declarations are
admissible only when they are “‘made at a time when there was no motive to deceive.’”’
[Citations.]” (Riccardi, supra, 54 Cal.4th at p. 821.) Chris’s statements included in
e-mails to his attorney during ongoing settlement negotiations were made in a natural
manner and not under suspicious circumstances. Additionally, Chris was not trying to
deceive anyone. In a June 2, 2010, e-mail, Chris requested his demands for financial
controls and transparency be included in the escrow instructions. Shin’s assertion clients
routinely lie to their lawyers, and his citations to numerous cases demonstrating instances
of clients lying to their attorneys, does not establish the court abused its discretion by
concluding Chris’s statements to Aldover were trustworthy.
              Shin asserts there was no evidence he knew of Chris’s fears detailed in his
e-mails to Aldover. To the contrary, there was sufficient foundational evidence that
demonstrated Chris and Shin had been discussing Chris’s demands for financial controls
and transparency, and that Shin was aware of and participated in the negotiations between
Dykstra and Aldover. (Riccardi, supra, 54 Cal.4th at p. 819 [ample foundational
evidence of defendant’s knowledge].) On April 6, 2010, Chris sent an e-mail to Aldover
stating, “Here are the next steps we are going to put together on our end ‘[Shin and]
myself’ so I feel safe with many outstanding items before signing any settlement.”
Chris’s e-mail detailed various measures to protect Chris’s financial interest in
800 Exchange and S2, including an escrow account with specific instructions. On June 2,
2010, Aldover sent an e-mail to Chris concerning the timing of the settlement and asked
Chris whether he and Shin resolved “the settlement funds/lock out from the”

                                              22
800 Exchange bank account. Later the same day, Chris sent an e-mail to Aldover
detailing the specific escrow instructions, including 800 Exchange bank statement
activity and requesting that Shin must provide documentation to account for how he paid
the settlement. On June 4, 2010, at 12:34 p.m., Chris sent an e-mail to Aldover stating he
was “meeting with [Shin] now to go over statements.” The fact Chris and Shin were
reviewing and discussing financial matters was evidence Shin knew of Chris’s concerns.
The jury could reasonably rely on this evidence to conclude Shin was aware of Chris’s
state of mind before the crime and may have been motivated by it.
              In Riccardi, supra, 54 Cal.4th at page 825, and earlier in Ortiz, supra,
38 Cal.App.4th at page 389, the courts stated the danger in admitting unduly prejudicial
state of mind evidence is alleviated by the trial court’s screening function. Here, the trial
court performed its screening function and concluded the evidence was relevant and
trustworthy. Additionally, the court conducted the Evidence Code section 352 balancing
and concluded the evidence was not unduly prejudicial. Simply put, the three e-mails
described above would not evoke an emotional bias against Shin. They did not involve
any violent conduct that would cause the jury to prejudge Shin. The court conducted a
conscientious review of approximately 50 e-mails and excluded about half of them.
              Shin argues there was other evidence from which the jury could have
reasonably inferred Chris feared Shin was going to embezzle from their companies.
Perhaps, but he views the evidence after the fact. Pretrial, the trial court’s duty was
simply to determine whether the evidence was relevant, trustworthy, and not unduly
prejudicial and allow each side to make the decision about the evidence they would
introduce.
              Shin contends the three e-mails were inadmissible beliefs used to prove the
fact believed (Evid. Code, § 1250, subd. (b)), and were essentially inadmissible criminal
propensity evidence (Evid. Code, § 1101, subd. (a)). For this to be true, the jury would
have had to believe the truth of the e-mails. But the trial court instructed the jury with

                                             23
CALCRIM No. 303, which stated the court admitted the e-mails to show Chris’s state of
mind and the jury could not consider the e-mails for their truth. We presume jurors are
intelligent and capable of understanding and following the trial court’s instructions.
(People v. Mora and Rangel (2018) 5 Cal.5th 442, 515 (Mora and Rangel).)
               Finally, Shin’s claim admission of the evidence violated his federal due
process rights is meritless. As we explain above, the evidence was relevant, trustworthy,
and not unduly prejudicial. (Riccardi, supra, 54 Cal.4th at p. 809 [routine and proper
application of state evidentiary law does not violate defendant’s due process rights].)
2. Prejudice
               Assuming for the sake of argument the trial court did err by admitting the
three e-mails, Shin was not prejudiced. The erroneous admission of evidence is
evaluated under the reasonable probability standard articulated in People v. Watson
(1956) 46 Cal.2d 818, 836, which is a less onerous standard. (People v. Covarrubias
(2016) 1 Cal.5th 838, 886-887 (Covarrubias).) But we conclude any error here was
harmless even under the more stringent reasonable doubt standard articulated in
Chapman v. California (1967) 386 U.S. 18, 24 (Chapman).
               First, as we explain above, the trial court instructed the jury it could
consider the e-mails only as to Chris’s state of mind and not for their truth. “‘Any
prejudice that the challenged information may have threatened must be deemed to have
been prevented by the court’s limiting instruction to the jury. We presume that jurors
comprehend and accept the court’s directions. [Citation.] We can, of course, do nothing
else. The crucial assumption underlying our constitutional system of trial by jury is that
jurors generally understand and faithfully follow instructions.’ [Citation.]” (People v.
Homick (2012) 55 Cal.4th 816, 866-867.) The court’s instruction thus prevented any
prejudice. Additionally, we note the jury was aware of Shin’s previous embezzlement
from evidence independent of the e-mails.



                                              24
              Second, the evidence of Shin’s guilt was overwhelming. It was undisputed
                                3
Shin had to pay LGT $700,000 in restitution within five months or risk going to prison.
Shin made $15,000 per month, plus possible profit distributions up to $20,000 every six
weeks. With Chris gone, Shin’s compensation would double. (Crew, supra, 31 Cal.4th
at p. 851 [financial gain does not have to be exclusive or even primary motive].) Chris
would not sign the LGT settlement without improved financial controls and transparency
of their companies. On the day Chris disappeared, he told Aldover that he was meeting
with Shin to review bank statements. 800 Exchange’s bank statement from May 27 to
June 28, 2010, showed several suspicious money transactions to another account. Chris
expressed his concern Shin was “siphon[ing]” money from the company account. This
was strong evidence Shin had a motive to kill Chris to avoid going to prison.
              Within hours of killing Chris, Shin sent an e-mail and resolution to
Aldover, while purporting to be Chris, stating Chris agreed to execute the LGT settlement
and sell his interest in the company to Shin. Aldover thought it was “strange” because he
and Chris had spent months finalizing the agreement with Shin to impose financial
controls and transparency measures. Additionally, Shin closed the 800 Exchange office
for one week to dispose of Chris’s body and clean the blood soaked, stench filled office
and when employees returned, he paid them large bonuses. Numerous people who saw
Shin in the days after Chris’s disappearance all said Shin did not suffer any visible
injuries. These observations were inconsistent with the physical altercation Shin
described as a basis for his self-defense theory. Additionally, from the brief time span
between Shin stated he spoke with Chris to the time Shin e-mailed Aldover, the jury
could reasonably infer Shin intended to kill Chris. Within about 90 minutes of Chris
hitting his head, Shin sent an e-mail to Aldover detailing the division of assets and
payments for their companies, and later that night a resolution detailing the settlement.


3
              There was evidence Shin already paid about $120,000.

                                             25
From this evidence, the jury could conclude Shin acted calmly and rationally and evinces
malice aforethought.
              Days after Chris’s disappearance, Shin rented a truck and drove to near the
Mexican border and spent about an hour in a desolate area before returning home. Shin
hired Kraft and let him live in Chris’s apartment, drive Chris’s vehicle, and dispose of
Chris’s belongings as he wished. For months, Shin used Chris’s e-mail and instant
messaging accounts to send Chris’s family and friends messages he was traveling the
world with a woman. When Paul or Steve questioned Shin about Chris, he continued to
deceive them to conceal what he had done. Meanwhile, Shin paid his restitution in full.
All of these acts suggest sophisticated planning, deception, and consciousness of guilt
and rebut Shin’s self-defense theory.
              Shin cites to evidence Chris was stressed out, abused intoxicants, and had a
temper to support his theory Chris was the aggressor. But there was other evidence Chris
was happy, friendly, even-tempered, and professional. The jury heard all the evidence,
including evidence of Shin’s nearly yearlong plot to conceal Chris’s death and rejected
Shin’s theory Chris was the aggressor.
              Finally, Shin asserts the case turned on his credibility and claims the three
e-mails undermined his credibility and the prosecutor’s closing argument exploited the
error. We agree with Shin this was a credibility case. Simply put, he had none. His
conduct both on and after June 4, 2010, evinced a callous and depraved mind. Three
e-mails expressing Chris’s fear Shin would commit embezzlement did not “severely
undermine[]” his credibility—they paled in comparison to the damning evidence he
embezzled from LGT and devised and executed a sophisticated plot to conceal Chris’s
death for nearly a year. Shin’s admission he was “battling against the odds in terms of
credibility” is an understatement. The odds were insurmountable. Based on the trial
court’s limiting instruction and the above evidence, any error here was harmless beyond
all reasonable doubt.

                                             26
II. Prosecutorial Misconduct
              Shin contends the prosecutor committed numerous instances of misconduct
when he cross-examined him. Shin provides the following four categories of misconduct
and cites to numerous instances of alleged misconduct within each category:
(1) assuming facts not in evidence and asking Shin to speculate (three instances
concerning Steve’s meeting with Shin and blood evidence); (2) improperly eliciting
testimony to contradict or editorialize (six instances regarding Shin’s screenshots of
conversations with Chris, Shin’s bank statements, Shin’s safe deposit box, Shin’s
statements to police); (3) mischaracterizing Shin’s testimony (two instances concerning
Shin did not suffer any visible injuries and Shin’s safe deposit box); and (4) appealing to
the jury’s passions (about 14 instances regarding Shin’s cruel e-mails to Kloumann and
Chris’s family).
              The Attorney General responds Shin forfeited appellate review of all his
contentions except the first category—assuming facts not in evidence. Shin
acknowledges he did not object to some of what he now claims was prosecutorial
misconduct. He admits he lodged no objection on the grounds the prosecutor improperly
appealed to the jury’s passions, and he did not make a motion to strike, ask the trial court
to admonish the jury, or request to go to sidebar to argue prosecutorial misconduct.
              It is well settled a defendant may not complain on appeal of prosecutorial
misconduct unless in a timely fashion and on the same ground the defendant made an
assignment of misconduct and requested the jury be admonished to disregard the
impropriety. (People v. Seumanu (2015) 61 Cal.4th 1293, 1328.) “‘A defendant will be
excused from the necessity of either a timely objection and/or a request for admonition if
either would be futile. [Citations.] In addition, failure to request the jury be admonished
does not forfeit the issue for appeal if “‘an admonition would not have cured the harm
caused by the misconduct.’” [Citation.] Finally, the absence of a request for a curative
admonition does not forfeit the issue for appeal if “the court immediately overrules an

                                             27
objection to alleged prosecutorial misconduct [and as a consequence] the defendant has
no opportunity to make such a request.”’ [Citation.]” (Ibid.)
               Here, Shin forfeited all but one of his contentions because he did not object
at trial on the grounds he now asserts on appeal. On those nine instances where Shin’s
counsel made an objection the trial court overruled, they were on the following grounds
not now asserted as misconduct: unstated objection; no question pending; hearsay;
speculative; argumentative; relevance; asked and answered; and cumulative. The only
alleged instance of misconduct that is preserved is one instance of alleged misconduct in
the first category—assumes facts not in evidence.
               Nothing in the record indicates an objection would have been futile.
Indeed, on nine occasions the trial court sustained Shin’s counsels’ objections, albeit on
different grounds now asserted as misconduct. With regard to those nine instances now
alleged as misconduct where the trial court sustained Shin’s counsels’ objection, we
discern Shin suffered no prejudice. (People v. Dykes (2009) 46 Cal.4th 731, 763 (Dykes)
[where trial court sustained objection and witness did not answer, no prejudice].) Shin
admits he did not request the court strike any testimony or admonish the jury.
               Nor was the prosecutor’s questioning so extreme or pervasive that a prompt
objection and admonition would not have cured the harm. The trial court could have
admonished the jury nothing the attorneys say is evidence (CALCRIM No. 222), it was
the sole judge of the facts based on the evidence presented at trial (CALCRIM No. 200),
and to not be swayed by sympathy (CALCRIM No. 200). We now turn to the one
instance of alleged misconduct that is preserved for appellate review.
               “‘“A prosecutor’s misconduct violates the Fourteenth Amendment to the
United States Constitution when it ‘infects the trial with such unfairness as to make the
conviction a denial of due process.’ [Citations.] In other words, the misconduct must be
‘of sufficient significance to result in the denial of the defendant’s right to a fair trial.’
[Citation.] A prosecutor’s misconduct that does not render a trial fundamentally unfair

                                               28
nevertheless violates California law if it involves ‘the use of deceptive or reprehensible
methods to attempt to persuade either the court or the jury.’”’ [Citation.]” (Covarrubias,
supra, 1 Cal.5th at p. 894.)
              “The prosecutor is entitled to attempt to impeach the credibility of a
defendant’s testimony [citation] and point out inconsistencies between his or her
testimony and prior inconsistent statements. When a defendant chooses to testify
concerning the charged crimes, the prosecutor can probe the testimony in detail and the
scope of cross-examination is very broad. [Citations.]” (Dykes, supra, 46 Cal.4th at
p. 764.) “While counsel is accorded ‘great latitude at argument to urge whatever
conclusions counsel believes can properly be drawn from the evidence [citation],’
counsel may not assume or state facts not in evidence [citation] or mischaracterize the
evidence [citation]. ‘“Whether the inferences the prosecutor draws are reasonable is for
the jury to decide.”’ [Citations.]” (People v. Valdez (2004) 32 Cal.4th 73, 133-134.)
              Here, the prosecutor questioned Shin about disposing of Chris’s body. Shin
admitted Kaponen was his connection to the man that Shin hired to dispose of Chris’s
body. Shin also admitted that when he met Steve to discuss Chris’s whereabouts, he gave
Ramey’s name to him. The prosecutor asked Shin whether he sent Steve an e-mail telling
him about Kaponen. Shin did not remember, but when the prosecutor said the e-mail was
in discovery, Shin agreed that if there was such an e-mail, he sent it. When the
prosecutor asked Shin whether he gave Steve the name of the only person who knew how
to contact the man who disposed of Chris’s body, Shin answered, “Yes.”
              After Kloumann and Pestritto testified, the prosecutor resumed cross-
examining Shin. The following colloquy occurred:
              “[Prosecutor]: [W]hen we left off, we were talking about Steve . . . how he
came looking for his son. [¶] Do you remember that?
              “[Shin]: Yes.
              [¶] . . . [¶]

                                             29
              “[Prosecutor]: . . . So the truth is . . . Kaponen sets you up with this
Russian guy; right?
              “[Shin]: Yes.
              “[Prosecutor]: Okay. And . . . Kaponen is there for the link to the fact that
there was a dead body inside the office, and it was Chris . . . ; right?
              “[Shin]: I believe so, yes.
              “[Prosecutor]: Well, you believe so or you know . . . ?
              “[Shin]: Yes.
              “[Prosecutor]: Okay. So of all the world, as we discussed before the break,
you sent Steve . . . to the one person that could uncover the truth; is that right?
              “[Shin]: I guess. I don’t remember, but if --
              “[Trial counsel]: I’ll object, you honor. It’s argumentative, assuming facts
not in evidence.
              “[Trial court]: Overruled.
              “[Shin]: Yes.
              “[Prosecutor]: Okay. I mean, did that give you some concern . . . that you
got a guy who is a former police officer who’s looking for his son, you’ve just given him
the name of an actual person who was the one guy that could tell him I actually know
what happened to your son? He was dead in the office. Weren’t you worried about that?
              “[Shin]: I obviously wasn’t. No, I wasn’t because I wasn’t in the right
frame of mind. If I was in the right frame of mind, I wouldn’t have done that.
              [¶] . . . [¶]
              “[Prosecutor]: Okay. He let you know he was coming. This was an
arranged meeting; right?
              “[Shin]: Yes.
              “[Prosecutor]: So you knew he was going to ask questions about what
happened to his son; right?

                                              30
              “[Shin]: Yes.
              “[Prosecutor]: And the truth that you’re telling these people is that . . .
Kaponen had the key to answering that question; right?
              “[Shin]: Yes.”
              Contrary to Shin’s claim, the prosecutor did not assume or state facts not in
evidence. Before Kloumann and Pestritto testified, the prosecutor asked Shin about an
e-mail he sent to Steve with Kaponen’s name. Shin did not remember but agreed that if
the e-mail existed, he sent it. Shin does not assert such an e-mail did not exist. When the
prosecutor resumed cross-examining Shin, he inquired into Shin’s thinking when telling
Steve to contact Kaponen. Based on Shin’s testimony before the break, the prosecutor
did not assume facts not in evidence.
              Additionally, even if Kaponen did not know Shin sought to dispose of
Chris’s body, he knew of and directed Shin to the man who would dispose of Chris’s
body. Thus, because Kaponen was the connection between Shin and the man that Shin
claimed disposed of Chris’s body, the prosecutor did not improperly suggest Kaponen
could help Steve find Chris. Indeed, Shin admitted Kaponen was the only person who
could reach the man who disposed of Chris’s body. It was for the jury to decide whether
the prosecutor’s inferences were reasonable. For the same reasons, the prosecutor’s
questions were not argumentative. Assuming for the sake of argument there was
prosecutorial misconduct, it was harmless beyond a reasonable doubt based on the
evidence stated above in section I.C.2.
III. Ineffective Assistance of Counsel
              Shin asserts his trial counsel, of which he had two, were ineffective if we
conclude his prosecutorial misconduct claims are forfeited. We have concluded all but
one of those claims are forfeited.
              “To obtain relief, he ‘must prove “‘that counsel’s representation fell below
an objective standard of reasonableness under prevailing professional norms, and that

                                             31
counsel’s deficient performance was prejudicial, i.e., that a reasonable probability exists
that, but for counsel’s failings, the result would have been more favorable to the
defendant.’”’ [Citation.] A reasonable probability, the high court has said, ‘is a
probability sufficient to undermine confidence in the outcome.’ [Citation.]” (In re
Champion (2014) 58 Cal.4th 965, 1007.) “‘[A] court need not determine whether
counsel’s performance was deficient before examining the prejudice suffered by the
defendant as a result of the alleged deficiencies. . . . If it is easier to dispose of an
ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will
often be so, that course should be followed.’ [Citation.]” (Ibid.)
               Here, we need not decide whether Allan H. Stokke and Thomas E.
Welbourn competently represented Shin at trial because any inadequacy did not prejudice
Shin. It is not reasonably probable that but for counsel’s failure to object to the alleged
prosecutorial misconduct and request the court to admonish the jury, Shin would have
obtained a more favorable result. We need not repeat all the evidence of Shin’s guilt
detailed above in section I.C.2. Simply put, it was overwhelming, and nothing the
prosecutor said during his cross-examination of Shin undermines our confidence in the
trial’s outcome.
IV. Cumulative Error
               Shin argues the substantial cumulative effect of the asserted errors requires
reversal of his conviction even if none of the errors individually is prejudicial. Nonsense.
This was not a close case concerning whether Shin intended to kill Chris for financial
gain. Where we have assumed error, Shin was not prejudiced. Based on the
overwhelming evidence of Shin’s guilt, we conclude there was no substantial error and
the cumulative effect of any possible errors does not warrant reversal of the judgment.
(People v. Jennings (2010) 50 Cal.4th 616, 691.)




                                               32
V. Postverdict Proceedings
              Shin contends the trial court erred by denying his motion for a continuance
and motion for new trial. Neither contention has merit.
A. Background
              The jury returned its verdicts on December 7, 2018. The court set
sentencing for February 1, 2019. The court continued the sentencing hearing four times.
It is unclear from the record who made the first request. Shin requested the court
continue sentencing twice, and the parties stipulated to the fourth continuance. The court
set the sentencing hearing for July 26, 2019.
              On July 3, 2019, Shin filed a motion for new trial based on newly
discovered evidence that on May 16, 2017, Paul sold “several coins” to a jeweler for
$13,069. The motion was supported by a purchase order from an Oregon coin shop and
the store owner’s declaration. The purchase order stated, “Silver” and underneath it
stated 500 Philharmonics at $16.25 each and 320 Mexican Libertads at $15.45 each.
Shin also filed a request to issue an out-of-state subpoena to secure Paul’s attendance at
the motion for new trial hearing. On July 9, 2019, the trial court signed a certificate of
requesting judge asking an Oregon court to issue a subpoena to compel Paul’s attendance
at the hearing.
              On July 24, 2019, Shin filed a motion to continue the hearing on the new
trial motion and sentencing because he could not secure Paul’s attendance at the hearing.
Shin’s counsel stated Paul refused to speak with them, he could not retain counsel in
Oregon to file the order until July 22, 2019, and the matter could not be placed on
calendar in Oregon until August 1, 2019.
              At the hearing on July 26, 2019, when the trial court asked Shin’s counsel
when he discovered the new evidence, counsel responded December 2018. After stating
it was July, the court stated due diligence was one of the factors to consider. Counsel
argued the defense acted with due diligence and any further delay would be short. The

                                             33
prosecution argued the new evidence would not change the result because the evidence at
trial was overwhelming, and Chris’s family was entitled to finality under Marsy’s Law
(Cal. Const., art. I, § 28, subd. (a)(6)). The trial court denied the motion for a
continuance without explanation.
              As to the new trial motion, Shin’s counsel contended the prosecution relied
heavily on the missing gold coins and implied Shin obtained the gold coins to prove
financial gain. Counsel stated Paul sold “gold or coins or silver or whatever it may have
been” to an Oregon coin shop. Counsel added the evidence showed Chris and Shin’s
gold coins were gone and “[n]ow we see that apparently a member of [Chris’s] family did
have those coins.” When the court asked counsel what evidence it had to establish the
coins Paul sold were Chris and Shin’s gold coins, counsel replied, “We don’t.” Counsel
contended the new evidence implied it was Paul, not Shin, who obtained Chris’s gold
coins. The prosecution argued Shin would not have had to steal even one of Chris’s gold
coins to still be convicted of murder for financial gain and based on the overwhelming
evidence the new evidence would not change the verdict.
              In ruling on the new trial motion, the trial court explained that in evaluating
the merits, the fact Paul sold coins about seven years after Chris’s death was an important
factor when evaluating the five factors in ruling on a new trial motion. The court
accepted the store shop owner’s declaration as true. As to whether the evidence was
newly discovered, the court stated, “The -- those facts speak for themselves as to whether
it was discovered and what the import of it is.” With respect to whether it was
cumulative, the court stated, “There . . . is nothing to suggest many of the leaps that the
court sees the defense making.” The court mentioned but did not directly address due
diligence before discussing whether a different result was probable and whether this was
the best evidence of which the case admits.
              The court explained the basis of the prosecution’s case was Shin killed
Chris to have sole control of their companies’ assets. The court added the gold coins

                                              34
were an interesting part of the case, “but [i]t [could not] remotely find that it was the
strongest evidence introduced or that it was even a key piece of evidence introduced.”
The court added, “If we remove the aspect of gold coins from this, the evidence
supporting the financial gain and the evidence of motive, and the need to pay back the
restitution in the Riverside County case, and that deadline coming up were much stronger
pieces of evidence and much stronger motive evidence than the gold coins.” In support
of its rationale, the court cited to People v. Martinez (1984) 36 Cal.3d 816 (Martinez),
and In re Wright (1978) 78 Cal.App.3d 788 (Wright), a habeas corpus case it found
“interesting and helpful.” The court explained the evidence was merely impeachment
evidence that was not significant enough to make a different result probable. Pursuant to
Shin’s counsel’s request, the court sat as the 13th juror and affirmed the jury’s verdict.
The court denied Shin’s motion for new trial.
B. Law & Analysis
1. Motion to Continue
              Shin asserts the trial court’s “summary denial” of his motion to continue to
secure Paul’s presence at the hearing on the new trial motion was an abuse of discretion
and a denial of his right to due process, effective assistance of counsel, and a fair trial.
Not so.
              “The decision to continue a hearing so a party can secure the presence of a
witness is one within the trial court’s discretion. [Citation.] A trial court does not abuse
its discretion in denying a continuance unless the defendant establishes good cause for a
continuance. [Citation.] Good cause requires a defendant to show that he or she
exercised due diligence in pursuing the witness’s presence, the witness’s expected
testimony was material and not cumulative, the testimony could be obtained within a
reasonable time, and the facts the witness would provide could not otherwise be proven.
[Citation.]” (People v. Caro (2019) 7 Cal.5th 463, 499-500.)



                                              35
              “Under [Penal Code] section 1050, subdivision (e), ‘[a] “trial court has
broad discretion to determine whether good cause exists to grant a continuance of the
trial. [Citation.] A showing of good cause requires a demonstration that counsel and the
defendant have prepared for trial with due diligence.” [Citation.] Such discretion “may
not be exercised so as to deprive the defendant or his attorney of a reasonable opportunity
to prepare.” [Citation.] “To effectuate the constitutional rights to counsel and to due
process of law, an accused must . . . have a reasonable opportunity to prepare a defense
and respond to the charges.” [Citation.]’ [Citation.] ‘[B]road discretion must be granted
trial courts on matters of continuances; only an unreasoning and arbitrary “insistence
upon expeditiousness in the face of a justifiable request for delay” violates the right to the
assistance of counsel.’ [Citations.]” (People v. Alexander (2010) 49 Cal.4th 846, 934-
935 (Alexander).) We find the answer in the circumstances of the case and the reasons
counsel presented to the trial judge. (People v. Mungia (2008) 44 Cal.4th 1101, 1118.)
              Here, the trial court did not abuse its broad discretion by denying Shin’s
motion to continue. As the trial court observed, it had been seven months since the
defense discovered the new evidence. Although the defense stated it had difficulty
securing an Oregon attorney to handle the matter, the defense did not retain that attorney
until four days before the hearing on the motion for new trial. Based on this, it was
reasonable for the court to conclude Shin did not exercise due diligence in securing
Paul’s attendance at the new trial hearing. That only three weeks had passed since the
trial court issued the out-of-state subpoena does not alter our conclusion when seven
months had passed since the defense discovered the information.
              Although the trial court did not provide its reasoning for denying the
continuance and did not identify any detriment a continuance would cause, the
prosecutor’s argument and the court’s extensive comments about the case suggest it
carefully considered all pertinent circumstances. As we explain below more fully, Paul’s
testimony concerning he sold silver coins was not material evidence. Although the

                                             36
prosecutor referred to gold coins at various times throughout the trial, the prosecution’s
primary theory to support the financial gain special circumstance was Shin gained sole
control of the companies with Chris gone. At the hearing, Shin’s counsel argued one
could infer Paul possessed Chris and Shin’s gold coins based on the fact Paul sold silver
coins to an Oregon coin shop. On appeal, the parties disagree on the strength of that
inference. We need not weigh in on that issue because irrespective of the missing gold
coins, the fact Shin’s salary and profit distributions doubled with Chris gone was
substantial evidence Shin’s motive for murder was financial gain. (Crew, supra,
31 Cal.4th at p. 851 [financial gain does not have to be exclusive or even primary
motive].) In other words, even were Paul to testify about selling silver coins, there was
no articulable benefit to Shin based on the overwhelming evidence detailed above.
(Mora and Rangel, supra, 5 Cal.5th at p. 509 [trial court consider benefit expected and
whether benefit expected will be realized].)
               Finally, Paul refused to cooperate for seven months. It is doubtful a
continuance for a few weeks would have secured his attendance. Thus, the court’s denial
of a continuance was not outside the bounds of reason and did not violate Shin’s federal
constitutional rights to due process, effective assistance of counsel, and a fair trial.
(Alexander, supra, 49 Cal.4th at p. 935 [conclusion trial court did not abuse discretion
forecloses federal claims].)
2. Motion for New Trial
              Shin asserts the trial court erred by denying his motion for new trial, and
because the court also denied his request for a continuance, the court essentially
“refus[ed] to hear” the new trial motion. Again, his contentions are meritless.
              “‘“To grant a new trial on the basis of newly discovered evidence, the
evidence must make a different result probable on retrial.” [Citation.] “[T]he trial court
has broad discretion in ruling on a new trial motion . . . ,” and its “ruling will be disturbed
only for clear abuse of that discretion.” [Citation.] In addition, “[w]e accept the trial

                                               37
court’s credibility determinations and findings on questions of historical fact if supported
by substantial evidence.” [Citation.]’ [Citation.] [¶] ‘“In ruling on a motion for new
trial based on newly discovered evidence, the trial court considers the following factors:
‘“1. That the evidence, and not merely its materiality, be newly discovered; 2. That the
evidence be not cumulative merely; 3. That it be such as to render a different result
probable on a retrial of the cause; 4. That the party could not with reasonable diligence
have discovered and produced it at the trial; and 5. That these facts be shown by the best
evidence of which the case admits.”’”’ [Citation.]” (People v. O’Malley (2016)
62 Cal.4th 944, 1016-1017 (O’Malley); Pen. Code, § 1181.)
              Shin cites to a 2007 Court of Appeal case for the proposition we review a
trial court’s denial of a new trial motion de novo. (People v. Albarran (2007)
149 Cal.App.4th 214, 224.) In that case, the court noted that in cases where the trial court
denied a motion for new trial the applicable standard of review was unclear. (Id. at
pp. 224-225, fn. 7.) Because that case implicated defendant’s federal constitutional
rights, the court reviewed the trial court’s ruling de novo. However, in 2016, the
California Supreme Court reviewed a trial court’s denial of a motion for new trial for an
abuse of discretion. (O’Malley, supra, 62 Cal.4th at pp. 1016-1017.) We will too.
              Here, the trial court did not abuse its discretion when it denied Shin’s new
trial motion. We agree with the trial court the evidence at trial established Shin’s motive
for killing Chris was to gain sole control of their companies. Again, Shin’s salary and
profit distributions doubled with Chris gone. Although the prosecutor mentioned the
gold coins at various times throughout the trial, and we surmise this evidence further
increased the jury’s interest in this already sensational case, the gold coins were not an
integral part of the case. The description of the coins, silver, was inconsistent with Chris
and Shin’s gold coins, and this fact refutes Shin’s suggestion the evidence would clarify
Shin’s intent and what actually occurred. Based on the overwhelming evidence described
above, we are certain a different result on retrial was not probable.

                                             38
              Relying on the trial court’s citation to Wright, supra, 78 Cal.App.3d 788,
Shin claims the court erroneously applied a heightened standard. The trial court cited to
the following statement from that case: “To warrant habeas corpus relief new evidence
must be such as to undermine the entire structure of the case upon which the prosecution
was based; it must point unerringly to the petitioner’s innocence and must be conclusive;
it is not sufficient that the new evidence conflicts with that presented at the trial and
would have presented a more difficult question for the trier of fact. [Citations.]” (Id. at
p. 802.) Needless to say, this is not a habeas case. However, the court clarified the case
was “interesting and helpful,” not that it was controlling. Additionally, the court cited to
Martinez, supra, 36 Cal.3d 816, a case addressing a trial court’s denial of a new trial
motion. Finally, and most importantly, the court discussed the five factors that Shin
agrees govern a trial court’s evaluation of a new trial motion. The court applied the
proper standard.
              Shin acknowledges he had the burden of proof on his motion for new trial.
However, he cites to People v. Soojian (2010) 190 Cal.App.4th 491, 521, for the
proposition he met his burden “if he has established that it is probable that at least one
juror would have voted to find him not guilty had the new evidence been presented.”
First, the Soojian court also stated, “our holding is necessarily limited to the procedural
stance in which we find this case. (Ibid.) Second, based on the fact the jury deliberated
for just two hours after an 18-day trial, we are certain not one juror would have voted to
acquit had it heard the new evidence. Even if we reviewed the trial court’s denial de
novo, we would conclude the court did not err by denying Shin’s motion for new trial.
              Finally, relying on Penal Code section 1202, Shin argues the trial court
effectively refused to hear his motion for new trial when it denied his motion for a
continuance. Penal Code section 1202 provides in relevant part, “If the court shall refuse
to hear a defendant’s motion for a new trial or when made shall neglect to determine such
motion before pronouncing judgment or the making of an order granting probation, then

                                              39
the defendant shall be entitled to a new trial.” People v. Braxton (2004) 34 Cal.4th 798
(Braxton), is the seminal case interpreting Penal Code section 1202 and is instructive.
              In Braxton, supra, 34 Cal.4th at page 805, the court stated, “A reviewing
court may order a new trial under [Penal Code] section 1202 only if the trial court’s
failure to hear the defendant’s new trial motion has resulted in a miscarriage of justice
[citation].” The court explained prejudice “will occur when, for example, the reviewing
court properly determines from the record that the defendant’s new trial motion was
meritorious as a matter of law, or the record shows that the trial court would have granted
the new trial motion and the reviewing court properly determines that the ruling would
not have been an abuse of discretion. [Citation.]” (Id. at p. 817.) The court stated
prejudice will not occur “when, for example, the record shows that the trial court would
have denied the new trial motion and the reviewing court properly determines that the
ruling would not have been an abuse of discretion, or the reviewing court properly
determines as a matter of law that the motion lacked merit. [Citations.]” (Id. at p. 818.)
Finally, the court stated there may be times when the record fails to answer whether a
defendant was prejudiced. “[W]hen, as here, a trial court has refused to hear a
defendant’s new trial motion, and the appellate record is insufficient to permit a
reviewing court to determine as a matter of law whether the proposed motion was
meritorious, the reviewing court may remand the matter to the trial court for a belated
hearing of the new trial motion, absent a showing that a fair hearing of the motion is no
longer possible.” (Id. at p. 819.)
              Here, contrary to Shin’s claim, the trial court heard, considered, and ruled
on Shin’s motion for new trial. As to whether the court’s denial of his motion to continue
hamstrung his motion for new trial, the record provides a definitive answer. The record
before us is entirely clear and points unerringly to only one conclusion—as a matter of
law Shin’s motion for new trial lacked merit based on the overwhelming evidence Shin
killed Chris for financial gain. Even if an investigation revealed Paul possessed gold

                                             40
coins, or possessed Chris and Shin’s gold coins, the result of the proceeding would not
have been different when the evidence established that with Chris dead, Shin had sole
control of their companies. Contrary to Shin’s claim, the trial court’s denial of Shin’s
motion to continue did not violate the spirit of Penal Code sections 1181 and 1202.
3. Prejudice
               Even were we to conclude the trial court erred by denying Shin’s motions
to continue and new trial, and those denials implicated his federal constitutional rights,
any error was harmless beyond a reasonable doubt. (Chapman, supra, 386 U.S. 18.) For
the last time, there was overwhelming evidence of Shin’s guilt. Without considering the
missing gold coins, Shin stood to gain financially with Chris gone. His salary doubled to
$30,000 per month and up to $40,000 in profit distributions every six weeks. Based on
this evidence, the jury could reasonably conclude Shin did not act in self-defense but
instead intended to kill Chris to gain sole control of their companies’ assets to pay his
restitution and avoid going to prison.
                                         DISPOSITION
               The judgment is affirmed.



                                                  O’LEARY, P. J.

WE CONCUR:



MOORE, J.



THOMPSON, J.




                                             41